Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are allowed.

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Roselli et al. (U.S. Patent Application: 20120179677) teaches An integrated customer communications computer system is configured to provide outbound customer communications. The communications computer system generates documents associated with the communications in a predefined format, in real-time or in batch, by merging templates comprising static data received from a template repository, dynamic data received from at least one component of an account opening system, and static content for the templates received from a content repository. The communications computer system includes a communication manager, a plurality of transmission channels, an interface for managing the templates and the content, and a document repository. Various embodiments are described, including a computer implemented method of providing customer communications using an integrated customer communications component and/or module.(See Abstract)

Sakata et al.  (U.S. Patent Application:  20040064550) described in order to receive network connection service, a user needs to configure communication information by himself/herself to a terminal, which the user himself/herself uses, whose procedure has been complicated. On the other hand, it is difficult to ensure the security of the terminal device if the connection from a connection service company by remote processing is permitted without limits. A network connection service company such as an Internet service provider communicates communication information, which is allocated to each terminal device, to an exclusive server of a communication configuration and administration company, and the exclusive server is designed to configure the communication information of each terminal device by the remote processing. (abstract)

Koppich et al.  (U.S. Patent Application: 20030200234) teaches A method and system is provided for automating management of document data in a document management system. The document data management automation system suitably permits document management system users to create and define rules for automated management of document data in the document management system. The rules are suitably created by selecting from a variety of criteria permit users to automate tasks that are performed on document data which is preferably received by the document management system. (abstract).

SELINGER (U.S. Patent Application: 20150381535) teaches A secure document creation and distribution system, method and computer product for generating customized documents to be delivered to third parties either in printed or electronic format. The system provides the separation of a document presentation and its contents for reuse, variable data publishing and multiple presentations embedded within the same document for delivery over different channels. The system provides multiple templates, content management, business rules, dynamic merge and process control to permit information to be collected from the generating entity or Client-user and merged into multiple documents, campaigns and communications to third parties in multiple formats, according to the Client-user's specification and directions (abstract)





However, the prior art of records fail to teach or suggest individually or in combination:

A client-user implemented document and communication creation system for generating a communication using a remote terminal remote from the system, the system comprising: at least one memory including computer program instructions; and at least one processor that may be accessed remotely by the terminal, wherein the at least one memory and the computer program instructions are configured to, with the at least one processor, cause the system at least to: store at least one client-user generated rule/instruction; provide at least one template wherein the template has a data-insertable zone therein; receive client-user specified data insertion instructions comprising client-user specified data from the remote terminal to the processor; process the transmitted client-user specified data insertion instructions in accordance with one or more client-user generated rule/instruction of the at least one client- user generated rule/instruction; insert the received client-user specified data into the zone, in accordance with at least one client-user generated rule/instruction; process a final approval of the communication containing the client-user specified data; process a transmission mode specification; and transmit the finally approved communication in accordance with the transmission mode specification.

Dependent claims 2-14 are further limits allowed independent claim 1; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 15.
Dependent claims 16-20 are further limits allowed independent claim 15; therefore, they are also allowed.


Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449